55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Julia SMITH, Appellant,v.UNITED STATES of America, et al.
No. 94-5395.
United States Court of Appeals, District of Columbia Circuit.
April 25, 1995.Rehearing Denied July 13, 1995.

Before:  SILBERMAN, BUCKLEY, AND GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED that appellant's motion for recusal be denied.  It is


3
FURTHER ORDERED AND ADJUDGED that the district court's order filed December 1, 1994 be affirmed substantially for the reasons stated herein.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.